DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-15 and 17-19 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021; January 26, 2021; April 15, 2020 and December 4, 2019 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11, 13-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0200315 to Fracchia et al.
Regarding claims 1 and 17-19, the Fracchia publication teaches a method and computer program code for propelling a vehicle, wherein the vehicle includes: a first power source 121 configured to selectively provide a controllable power to propel at least one drive wheel of said vehicle, the first power source being an internal combustion engine; and a second power source 123c configured to selectively provide 
Regarding claim 2, when a maximum power for propelling said vehicle is requested: controlling power delivered by said first power source and said second power source such that the total power delivered by said first and said second power source exceeds the maximum deliverable power of said first power source when said vehicle is being driven according to said first mode and/or when said vehicle is being driven according to said second mode.  This is interpreted as the boost mode, see paragraphs 0076 and 0144.
Regarding claim 3, controlling power delivered by said first power source and said second power source such that the total power delivered by said first and said second power source exceeds the maximum deliverable power of said first power 
Regarding claim 4, when said vehicle is being driven according to said second mode: controlling power delivered by said first power source and said second power source such that the total power delivered by said first and said second power source exceeds the maximum deliverable power of said first power source when a power that is less than maximum power for propelling said vehicle is requested. See paragraphs 0076 and 0144.
Regarding claim 5, an energy store 150, wherein energy of said energy store powers said second power source when said second power source provides a propelling power to said at least one drive wheel, and where the second power source charges the energy store when applying a braking force, the method further comprising, when said second mode is selected: determining if a lower power than the maximum deliverable power of said first power source for propelling said vehicle is requested, and when a lower power than the maximum deliverable power of said first power source is requested, controlling said second power source to apply a braking force for charging said energy store.  This is interpreted as recharge.  See paragraph 0080.
Regarding claim 8, controlling said second power source to deliver a power being less than the maximum deliverable power of said second power source.  The structure of the Fracchia patent publication is capable of providing the second power source to not always put out maximum power.

Regarding claim 13, when said vehicle is being driven according to said second mode: controlling power delivered by said second power source such that the total power delivered by said first power source and said second power source exceeds the maximum deliverable power of said first power source only if an energy level of an energy store is sufficient to provide at least a first power of said second power source for at least a predetermined period of time.  The motor is not used if the state of charge is below a certain level.  See paragraphs 0098-0099.
Regarding claims 14 and 15, the total power delivered by said first and second power source is controlled to at most equal the maximum deliverable power of said first power source when the vehicle is driven according to said first mode.  The first mode is interpreted as only the engine running.
Allowable Subject Matter
Claims 6, 7, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2015/0197243 to Johri et al. teaches a hybrid vehicle with regenerative braking.
Chinese Patent No. CN104773161 to Chohry teaching shifting a hybrid vehicle.
European Patent No. WO2008/145263 to Pott et al. teaches a boost mode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655